DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 of U.S. Patent No. 10,763,538. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,763,538 meets all of the claimed limitations, including the formation process range of approximately 10 minutes to 120 minutes reading on the claimed range of more than 3 minutes and less than 210 minutes.
Allowable Subject Matter
	Claims 1-21 would be found allowable if the rejection on the ground of nonstatutory double patenting is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 at least requires a method of forming an electrochemical cell comprising providing a first silicon electrode and an electrolyte and second electrode at a rated capacity of 1 C, and providing a formation process comprising a charge step, a rest step, and a discharge step, the charge step comprising providing a formation charge current at greater than about 1C to the electrochemical cell, wherein the formation process is completed in more than 3 minutes and less than 210 minutes. The method reduces solid electrolyte interface formation processing time and provides a higher current compared with the prior art [0019, 0018 PGPub version], wherein the prior art avoided higher current so as to prevent lithium plating [0018 PGPub version]. 
Prior art reference US PGPub 2017/0200943 discloses a charging method and a resting method for forming an SEI layer, but the energy storage device is charged at a constant current density of 1C [0142], so this does not meet the claimed requirement of more than about 1C. Similarly, prior art US PGPub 2014/0310951 discloses high quality SEI formation [0016], but charging is performed at a rate of C/3 or 0.33C [0045]. 
Prior art reference US PGPub 2013/0169238 discloses a silicon anode [Abstract] and charging at various rates including over 1C [0075, Figure 8]. However, even if a charging/discharging cycle as part of normal battery use were relied upon to read on the claimed charge step, rest step, and discharge steps, a completed cycle of charging and discharging the battery would be substantially more than 120 minutes as recognized in the art, which would go beyond the 10 minutes to 120 minutes of a completed formation process as outlined in the claims. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of at least a method of forming an electrochemical cell comprising providing a first silicon electrode and an electrolyte and second electrode at a rated capacity of 1 C, and providing a formation process comprising a charge step, a rest step, and a discharge step, the charge step comprising providing a formation charge current at greater than about 1C to the electrochemical cell, wherein the formation process is completed in more than 3 minutes and less than 210 minutes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725